 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM MARK FRANKS,                                 No. 2:17-cv-1056 KJM CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with an action arising under 42 U.S.C.

18   § 1983. The remaining defendant, defendant Giddings, is a dentist at High Desert State Prison.

19   Plaintiff has filed a motion to compel concerning defendant’s responses to plaintiff’s “second

20   request for production of documents.”

21          The court has reviewed defendant’s responses. Essentially, defendant asserts he has no

22   responsive documents other than notes counsel made while interviewing potential witnesses

23   Gonzalez and Andrea. Counsel for defendant asserts correctly that these notes are trial

24   preparation material and are not discoverable unless plaintiff shows “substantial need for the

25   materials to prepare [his] case and cannot, without undue hardship, obtain their substantial

26   equivalent by other means.” Fed. R. Civ. P. 26(3). Plaintiff has not made that showing. Plaintiff

27   indicates that he is the one who identified Gonzalez and Andrea as potential witnesses to

28   defendant so it appears that plaintiff knows what they know. Further, plaintiff does not indicate
                                                       1
 1   what he hopes to learn by accessing counsel’s notes other than simply learning what the potential

 2   witnesses told counsel. With respect to witness Gonzalez, plaintiff asserts he already knows what

 3   she said in her interview anyway.

 4           Finally, plaintiff asserts he requires counsel’s notes for his opposition to defendant’s

 5   motion for summary judgment, but he fails to identify how the notes would help him overcome

 6   the motion, even if the notes were admissible which is doubtful.1

 7           Accordingly, IT IS HERBY ORDERED that:

 8           1. Plaintiff’s December 26, 2018 motion to compel is denied; and

 9           2. Defendant is granted 14 ways within which to renew his motion for summary

10   judgment.

11   Dated: May 10, 2019
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18   1
     frank1056.rtp(2)
19

20
21

22

23

24

25

26
27
     1
      The information contained in the notes most likely amounts to inadmissible hearsay, see Fed. R.
28   Evid. 801 et seq. or opinions, Fed R. Evid. 701 et seq.
                                                       2
